DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.
 
Response to Amendment

	Amendments and response received 12/23/2020 have been entered. Claims 1-17 are currently pending in this application. Claims 1, 2, 7-9, 14 and 15 have been amended. Amendments and response are addressed hereinbelow.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7-9 and 14-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Norihiko Kobayashi (US 20120236329 A1).

Regarding claim 1, Kobayashi discloses an image forming apparatus (¶ [22]) comprising: 
a communicator to receive print data (Fig. 1 numeral 104; ¶ [37]); 
an image forming unit (Fig. 1 numeral 106) to print the received print data (¶ [42]); and 
a processor (Fig. 1 numeral 109) to: 
determine whether the received print data is a scan file (¶ [39-40] Character string info included signifies data is generated by scanning), 
in response to the received print data being a scan file, control the image forming unit to perform image processing on the received print data according to a second method (¶ [40]), 
in response to the received print data not being a scan file, control the image forming unit to perform image processing on the received print data according to a first method (¶ [13] Character string information not included, default processing), and 
control the image forming unit to print the image-processed print data (¶ [42] “The spooled image data is sent to the print unit 106 and printed by a printer engine”).

Regarding claim 2, Kobayashi discloses the apparatus as claimed in claim 1, wherein the processor: 
determines whether the received print data is a scan file by determining whether tag information is included in the received print data (¶ [39] Embedded (tag) information in XPS file), 
in response to tag information not being included, performs image processing according to the first method (see rejection of claim 1), and 
in response to tag information being included, performs image processing corresponding to the tag information according to the second method (see rejection of claim 1).

Regarding claim 7, Kobayashi discloses the apparatus as claimed in claim 1 (see rejection of claim 1), further comprising: 

a manipulation input unit to receive a user's manipulation command (¶ [23] Keyboard accepts user input), 
wherein the processor, in response to the user inputting that the received print data is a scan file through the UI screen displayed on the display, controls the image forming unit to perform the image processing on the received print data according to the second method and print the image-processed print data (¶ [53] Wherein the data is processed as a scan file).

Regarding claim 8, Kobayashi discloses a controlling method of an image forming apparatus (see rejection of claim 1), the method comprising: 
receiving print data (see rejection of claim 1); 
determining whether the received print data is a scan file (see rejection of claim 1); 
in response to the received print data being a scan file, performing image processing on the received print data according to a second method (see rejection of claim 1); 
in response to the received print data not being a scan file, performing image processing on the received print data according to a first method (see rejection of claim 1); and 
printing the image-processed print data (see rejection of claim 1).

Regarding claim 9, Kobayashi discloses the method as claimed in claim 8 (see rejection of claim 8), wherein the performing of the image processing comprises: 
determining whether the received print data is a scan file by determining whether tag information is included in the received print data (see rejection of claim 2); 
in response to tag information not being included, performing image processing according to the first method (see rejection of claim 2); and 


Regarding claim 14, Kobayashi discloses the method as claimed in claim 8 (see rejection of claim 8), further comprising: 
displaying a user interface (UI) screen for receiving an input regarding whether the received print data is a scan file (see rejection of claim 7); 
receiving an input regarding whether the received print data is a scan file from the user through the displayed UI screen (see rejection of claim 7); 5Appl. No.: 16/632,703 Response dated: December 22, 2020 Reply to Office Action of: November 18, 2020 
in response to the received print data being a scan file, performing the image processing on the received print data according to the second method; and printing the image-processed print data (see rejection of claim 7). 
 
Regarding claim 15, Kobayashi discloses a non-transitory computer readable recording medium storing code representing instructions that, when executed at a processor (¶ [71]), cause the processor to: 
receive print data (see rejection of claim 1); 
determine whether the received print data is a scan file (see rejection of claim 1); 
in response to the received print data being a scan file, perform image processing on the received print data according to a second method (see rejection of claim 1); 
in response to the received print data not being a scan file, perform image processing on the received print data according to a first method (see rejection of claim 1); and 
print the image-processed print data (see rejection of claim 1).  

Regarding claim 16, Kobayashi discloses the apparatus as claimed in claim 2 (see rejection of claim 2), wherein the tag information includes model information or manufacturer information of a scanner that generated the scan file (¶ [39]).  

Regarding claim 17, Kobayashi discloses the method as claimed in claim 9 (see rejection of claim 9), wherein the tag information includes model information or manufacturer information of a scanner that generated the scan file (see rejection of claim 16).

Response to Arguments

Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter

Claims 3-6 and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571)270-1585.  The examiner can normally be reached on Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        
January 15, 2021